Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
                A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
                The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
               
2.              Claims 1, 7, 10-11, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, and 9 of U.S. Patent No. 11,161,262. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent discloses all the subject matter of claim 1 and 7 including “the battery pack includes a mounting hook pivotable between (i) a retracted position in which the mounting hook is received in the receptacle and (ii) an extended position in which the mounting hook extended outwardly from the receptacle” and “a plurality of light emitting diodes (LEDs) positioned in the inner wall of the handle, wherein the inner wall includes a transparent section that covers the plurality of LEDs.” 
                 Claim 9 of the patent also discloses all the subject matter of claims 10-11 including that “the battery pack includes a mounting hook pivotable between (i) a retracted position in which the mounting hook is received in the receptacle and (ii) an extended position in which the mounting hook extended outwardly from the receptacle” and “the handle has a groove defined therein, and the cutting assembly includes a mounting bar connected to the stationary blade, the mounting bar extending outwardly from the stationary blade and received in the groove to secure the cutting assembly to the handle.” 
                Claim 1 of the patent discloses all the subject matter of claims 17 including that the battery pack includes a mounting hook that is configured to be received in the receptacle. It should be noted that claim 1 of the patent recites, “the battery pack includes a mounting hook pivotable between (i) a retracted position in which the mounting hook is received in the receptacle and (ii) an extended position in which the mounting hook extended outwardly from the receptacle.” In this case the mounting hook is received in the receptacle. Claims 5 and 8 of the patent also discloses al the subject matter of claims 18-19.

Allowable Subject Matter
3.          Claims 1, 3-11 and 13-19 are allowed. Regarding claims 1, 10 and 17, 
Holmes (8,341,846), Wahl (1,774,046). Ogawa (5,367,772), Murashige et al. (2004/0013938 A1) and Cohen (2013/0312264 A1) alone in combination, as applied to the rejection of the claims set forth in the Non-Final Rejection mailed on 06/20/2022, fail to teach that the battery pack includes a mounting hook pivotable between (i) a retracted position in which the mounting hook is received in the receptacle and (ii) an extended position in which the mounting hook extends outwardly from the receptacle.

Response to Arguments
4.           Applicant’s argument that the amendment to claims 1, 10 and 17 renders the double-patenting rejection moot is not persuasive. As stated above, claim 1 of the U.S. Patent No. 11,161,262 clearly discloses the amendment to those claims. See double patenting rejection above. 

Conclusion
 5.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
  Ito et al. (2010/0031781 A1) teach a hook for a battery pack. 

6.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 30, 2022